UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7910



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE WILSON, III,

                                             Defendant - Appellant.


                            No. 06-8007



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE WILSON, III,

                                             Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:93-cr-00461-AVB; 1:97-cv-00696-AVB)


Submitted: February 15, 2007              Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George Wilson, III, Appellant Pro Se. John Thomas Martin, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In these consolidated appeals, George Wilson III seeks to

appeal the district court’s order construing his motion as one

filed under 28 U.S.C. § 2255 (2000) and denying relief because he

did not have authorization from this court under 28 U.S.C. § 2244

(2000).   He also appeals two margin orders denying his motions for

reconsideration.   Wilson was clearly attacking his sentence and

because he had previously filed a § 2255 motion, the district court

correctly found it was without authority to consider these filings

unless Wilson had authorization from this court.*    See § 2244.

           In addition, Wilson appeals the district court’s orders

denying his request for records and files and denying two motions

for reconsideration.    Because there was no reason to grant the

relief sought, we affirm.

           Accordingly, we affirm the district court’s orders.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




     *
      To the extent Wilson may be seeking authorization from this
court to file a second or successive 28 U.S.C. § 2255 (2000)
motion, we deny the request.

                               - 3 -